Slip Op. 03-34

          United States Court of International Trade



USEC INC. and UNITED STATES
ENRICHMENT CORPORATION,         Before:    Pogue, Wallach, and
                                           Eaton, Judges
                 Plaintiffs,
                                Court No. 02-00112; and Court Nos.
           v.                   02-00113, 02-00114 and Consol.
                                Court Nos. 02-00219; 02-00221, 02-
UNITED STATES,                  00227, 02-00229, and 02-00233
                 Defendant.     Public Version




{Department of Commerce’s final determinations vacated as
unsupported by substantial evidence on the record and not in
accordance with law, and remanded to Commerce for reconsideration.}

                                           Decided: March 25, 2003

Fried, Frank, Harris, Shriver & Jacobson (David E. Birenbaum, Jay
R. Kraemer, Mark Fajfar); Weil, Gotshal & Manges LLP (Stuart M.
Rosen, Gregory Husisian, Jennifer J. Rhodes) for Plaintiffs and
Defendant-Intervenors Eurodif S.A., COGEMA and COGEMA, Inc., Urenco
Limited, Urenco Deutschland GmbH, Urenco Nederland B.V., Urenco
(Capenhurst) Ltd., and Urenco, Inc.

Robert D. McCallum, Jr., Assistant Attorney General, David M.
Cohen, Director, Lucius B. Lau, Assistant Director, Commercial
Litigation Branch, Civil Division, U.S. Department of Justice,
David R. Mason, Senior Attorney, Office of Chief Counsel for Import
Administration, U.S. Department of Commerce, Of Counsel, for
Defendant United States.

Steptoe & Johnson, LLP (Sheldon E. Hochberg, Richard O. Cunningham,
Eric C. Emerson) for Defendant-Intervenors and Plaintiffs USEC Inc.
and United States Enrichment Corporation.

Shaw Pittman LLP (Stephen E. Becker, Nancy A. Fischer, Sanjay J.
Mullick, Joshua D. Fitzhugh) for Plaintiff-Intervenors Ad Hoc
Utilities Group.
Court No. 02-00112, 113, 114;                                                 Page 2
Consol. Court Nos. 02-00219, 221, 227, 229, and 233



                                     OPINION

Pogue,    Judge:   Plaintiffs       Eurodif,   S.A.,    COGEMA,      COGEMA    Inc.

(collectively, “Cogema”), Urenco Limited, Urenco Deutschland GmbH,

Urenco Nederland B.V., Urenco (Capenhurst) Ltd. and Urenco, Inc.

(collectively,        “Urenco”),1    challenge    the        final   affirmative

antidumping     and     countervailing     duty      determinations      of     the

Department of Commerce (“the Department” or “Commerce”) with regard

to low enriched uranium (“low enriched uranium” or “LEU”) from

France,    Germany,     the   Netherlands,     and     the    United    Kingdom.2


      1
      Plaintiffs appear alternatively as Defendant-Intervenors
in actions brought by USEC Inc. and the United States Enrichment
Corporation challenging these final determinations. These
actions have been consolidated as Court Numbers 02-00221, 02-
00227, 02-00229, and 02-00233, and the parties have submitted
cross-motions for judgment on the agency record. The motions
raise certain “general issues” which are addressed here.
Pursuant to this Court’s Scheduling Order of August 5, 2002, the
parties have initially submitted opening briefs on these “general
issues.”
      2
       The challenged determinations are Low Enriched Uranium
from France, 67 Fed. Reg. 6680 (Dep’t Commerce Feb. 13, 2002)
(notice of amended final determination of sales at less than fair
value and antidumping duty order); Low Enriched Uranium from
France, 66 Fed. Reg. 65,877 (Dep’t Commerce Dec. 21, 2001) (final
determination of sales at less than fair value) (“LEU from
France”); Low Enriched Uranium from France, 67 Fed. Reg. 6689
(Dep’t Commerce Feb. 13, 2002) (notice of amended final
determination and notice of countervailing duty order); Low
Enriched Uranium from France, 66 Fed. Reg. 65,901 (Dep’t Commerce
Dec. 21, 2001) (notice of final affirmative countervailing duty
determination); Low Enriched Uranium from Germany, the
Netherlands, and the United Kingdom, 67 Fed. Reg. 6688 (Dep’t
Commerce Feb. 13, 2002) (notice of amended final determinations
and notice of countervailing duty orders); Low Enriched Uranium
from Germany, the Netherlands and the United Kingdom, 66 Fed.
Court No. 02-00112, 113, 114;                                              Page 3
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Plaintiffs assert that the antidumping and countervailing duty laws

do not apply to certain uranium enrichment transactions because the

contractual arrangements involve purchases of enrichment services,

rather than purchases of LEU as merchandise, and services fall

outside the scope of the antidumping and countervailing duty laws.

The Ad Hoc Utilities Group (“AHUG”), an association of twenty-two

United States utilities that are consumers of low enriched uranium,

seeks to intervene as of right in this action.              See Mem. Supp. AHUG

Mot. Intervene     at    1   (“AHUG   Intervention     Mem.”).      This   Court

exercises jurisdiction pursuant to 28 U.S.C. § 1581(c) (2000). For

the reasons discussed below, we find that Commerce’s determinations

are neither supported by substantial evidence in the record nor in

accordance with law.



                                 Background

      On   December     7,   2000,    USEC,   Inc.    and    its   wholly-owned

subsidiary United States Enrichment Corporation (collectively,

“USEC”), petitioned the Department of Commerce for initiation of

antidumping and countervailing duty investigations into imports of

low enriched uranium from France, Germany, the Netherlands, and the

United Kingdom.       On December 21, 2001, Commerce issued its final




Reg. 65,903 (Dep’t Commerce Dec. 21, 2001) (notice of final
affirmative countervailing duty determinations).
Court No. 02-00112, 113, 114;                                                     Page 4
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

affirmative determinations in the antidumping and countervailing

duty investigations of LEU from France and in the countervailing

duty investigations of LEU from Germany, the Netherlands, and the

United Kingdom.          See LEU from France, 66 Fed. Reg. at 65,877; Low

Enriched Uranium from France, 66 Fed. Reg. 65,901 (Dep’t Commerce

Dec. 21, 2001) (notice of final affirmative countervailing duty

determination); Low Enriched Uranium from Germany, the Netherlands,

and the United Kingdom, 66 Fed. Reg. 65,903 (Dep’t Commerce Dec.

21,   2001)       (notice      of    final    affirmative      countervailing      duty

determinations).

      The        antidumping        and    countervailing      duty    investigations

initiated upon the petition of USEC covered “all low enriched

uranium (LEU).           LEU is enriched uranium hexafluoride (UF6) with a

U235 product assay of less than 20 percent that has not been

converted into another chemical form, such as UO2, or fabricated

into nuclear fuel assemblies, regardless of the means by which the

LEU is produced.”           LEU from France, 66 Fed. Reg. at 65,877; see

also Petition for the Imposition of Antidumping and Countervailing

Duties      on     Low    Enriched        Uranium    from    France,   Germany,     the

Netherlands and the United Kingdom, Jt. App. Tab 2-A at JA-1011-12

(stating the scope of the petition) (“Petition”).                       Low enriched

uranium     is     a   good,   classifiable         under   headings   2844.20.0020,

2844.20.0030, 2844.20.0050, and 2844.40.00 of the Harmonized Tariff

System of the United States (“HTSUS”).                      See LEU from France, 66
Court No. 02-00112, 113, 114;                                      Page 5
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Fed. Reg. at 65,877; Petition, Jt. App. Tab 2-A at JA-1012-13.       All

parties to this action acknowledge that LEU itself is a good, and

that trade in LEU may be subject to the application of the unfair

trade laws.     See, e.g., LEU from France, 66 Fed. Reg. at 65,878

(“{W}e found, and no party disputed, that LEU entering the United

States constitutes a good, the tangible yield of a manufacturing

operation.”); Pls.’ Opening Br. Supp. Mot. J. Agency R. at 14

(“Pls.’ Opening Br.”).3

      Low enriched uranium is used to produce nuclear fuel rods,

which are used in nuclear reactors to produce electricity. See LEU

from France, 66 Fed. Reg. at 65,879; Def.’s Resp. Opp’n Pls.’ Mot.

J. Agency R. at 5 (“Def.’s Resp.”).         Enrichment is the process by

which the percentage of the fissionable isotope U235 contained in

uranium is increased. See, e.g., Pls.’ Opening Br. at 9-10; Def.’s

Resp. at 4.    Natural uranium contains approximately 0.711 percent

of U235; most nuclear utilities in operation require fuel with a U235


      3
       Title 19 U.S.C. § 1673 authorizes Commerce to impose
antidumping duties where it “determines that a class or kind of
foreign merchandise is being, or is likely to be, sold in the
United States at less than its fair value.” 19 U.S.C. §1673
(2000). The language of the statute requires that there be a
sale or likely sale at less than fair value in order for there to
be a final determination. See 19 U.S.C. § 1673d(a)(1) (“{T}he
administering authority shall make a final determination of
whether the subject merchandise is being, or is likely to be,
sold in the United States at less than its fair value.”). The
Department interprets the statute to apply also to investigations
of merchandise entered into the United States for “consumption.”
LEU from France, 66 Fed. Reg. at 65,878. We will assume,
arguendo, that Commerce’s interpretation is a reasonable one.
Court No. 02-00112, 113, 114;                                     Page 6
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

concentration or “assay” between three and five percent.          Pls.’

Opening Br. at 9; Def.’s Resp. at 4-5.

      The production of nuclear fuel involves: (1) mining uranium

ore; (2) milling and/or refining the ore into uranium concentrate,

referred to as natural uranium (U3O8); (3) converting the natural

uranium into uranium hexafluoride (UF6), or “feed uranium;” (4)

enriching uranium hexafluoride to create low enriched uranium; and

(5) using the low enriched uranium to fabricate nuclear fuel rods

for use in nuclear reactors.         See Pls.’ Opening Br. at 9; Def.’s

Resp. at 3-5; LEU from France, 66 Fed. Reg. at 65,879.      The process

of enrichment results in the creation of LEU, with its higher

concentration of U235, and depleted uranium or uranium “tails.”

Pls.’ Opening Br. at 10; LEU from France, 66 Fed. Reg. at 65,879.

      Nuclear utilities employ two types of contracts for procuring

LEU from uranium enrichers. One is a contract for enriched uranium

product (“EUP contract”), in which the utility simply purchases LEU

from the enricher.      See LEU from France, 66 Fed. Reg. at 65,878,

65,885; Pls.’ Opening Br. at 13; Def.’s Resp. at 5.          In an EUP

contract, the price paid for the LEU covers all elements of the

LEU’s value, including the feed uranium and the effort expended to

enrich it.     Transcript of Dep’t of Commerce Hearing (Oct. 31,

2001), Jt. App. Tab 6-A at 46 (“Hrg. Trans.”); Pls.’ Opening Br. at

13.    All parties to this action agree that sales of enriched

uranium product are sales of merchandise subject to the antidumping
Court No. 02-00112, 113, 114;                                             Page 7
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

and countervailing duty laws.           See, e.g., Pls.’ Opening Br. at 14

(“Movants do not question the application of the antidumping and

countervailing duty laws to the sale of LEU.”).

      The second type of contract provides for the purchase of

“separative work units” (“SWU”) and also provides for the delivery

by the utility of a quantity of feed uranium to the enricher.               LEU

from France, 66 Fed. Reg. at 65,878, 65,884-85; Pls.’ Opening Br.

at 11-12; Def.’s Resp. at 5.              A “separative work unit” is a

measurement of the amount of energy or effort required to separate

a given quantity of feed uranium into LEU and depleted uranium, or

uranium “tails,” at specified assays. See LEU from France, 66 Fed.

Reg. at 65,884; Pls.’ Opening Br. at 10 & n. 15; Def.’s Resp. at 5.

In an SWU contract, the precise quantity of LEU purchased is not

initially specified.      Rather, the contract specifies the general

terms of the transaction.        Notices given during the contract term

specify the quantity of SWUs, the product assay, and the tails

assay. These specifications determine the material characteristics

of the resultant LEU.         LEU from France, 66 Fed. Reg. at 65,884;

Pls.’   Opening   Br.    at    11-12;   Resp.   Br.   of   USEC,   Inc.   Opp’n

Cogema/Urenco     Mot.    J.     Agency    R.   at    18    (“USEC   Resp.”).

Specification of the product and tails assays by means of the

notices given during the contract term permits the utility to

determine how many SWUs it will pay for and how much feed uranium

it will provide to the enricher.            See Pls.’ Opening Br. at 12 &
Court No. 02-00112, 113, 114;                                    Page 8
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

n.20; USEC Resp. at 18; Hrg. Trans., Jt. App. Tab 6-A at 45-46.

This allows the utility to “optimize the relative amounts of money

and uranium it must provide for the LEU it will receive.”         USEC

Resp. at 18; see also id. at 7 (“{T}he utility customer, by

specifying the product assay and transactional tails assay . . .

can control the total price it will pay and the amount of natural

uranium it will provide.”); Hrg. Trans., Jt. App. Tab 6-A at 45-46.

      Feed uranium is fungible.          See, e.g., USEC Resp. at 17.

Therefore, the specific feed uranium provided by a utility customer

need not be used to produce LEU for that customer.       See id. at 16

& n.21.     Rather, enrichers maintain inventories of feed uranium,

which is not segregated according to source or ownership.          Any

uranium held by the enricher may be used to produce LEU for any

customer.    Id. at 17; Def.’s Resp. at 5-6.

      Utilities purchase feed uranium from third parties,4 and prior

to delivering the feed uranium to the enricher, the utilities have

title, risk of loss, power to alienate or sell, and use and

possession of the feed uranium.       Title to feed uranium supplied to

the enricher remains with the utility customer until the LEU is

delivered, at which time title to the LEU is transferred to the

utility.    One contract states, for example, that “{t}itle to the

Feed Material shall remain with {the utility} until the {LEU}

      4
       Nothing in the record suggests that the parties from whom
utilities purchase the feed uranium are in any manner related to
the enrichers.
Court No. 02-00112, 113, 114;                                           Page 9
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Delivery associated with such Feed Material . . . at which time the

Feed Material shall be deemed to have been enriched; whereupon {the

utility} sha{ll} have title to such {LEU} associated with such Feed

Material and title to such Feed Material will be extinguished.”

Uranium Enrichment Services Contract between [                          ] and

Urenco, Jt. App. Tab 3-F at JA-1364; see also Uranium Enrichment

Services Contract between [                                             ] and

Urenco,   Jt.   App.   Tab   3-G   at   JA-1399.      Pursuant   to   the   SWU

contracts, risk of loss or damage to the feed uranium, as well as

use and possession, pass from the utility to the enricher upon

delivery of the feed uranium to the enricher.            Uranium Enrichment

Services Contract between [                ] and Urenco, Jt. App. Tab 3-F

at JA-1364; see also Uranium Enrichment Services Contract between

[   ] and Urenco, Jt. App. Tab 3-G at JA-1399; Transcript of Oral

Argument at 35 (Feb. 11, 2003) (“Oral Arg. Trans.”).             However, the

enricher does not obtain title to the feedstock; rather, actual

title is at all times with the utility.               See, e.g., Oral Arg.

Trans. at 34. Nor does the enricher have the power to sell a

utility’s feedstock to a third party.           Id. at 35.       Moreover, it

appears clear on this record that at the moment when the LEU is

delivered to the utility by the enricher, the utility has title to

and ownership of the LEU. See Uranium Enrichment Services Contract

between [                 ] and Urenco, Jt. App. Tab 3-F at JA-1361

(indicating that title to the LEU and all risk of loss or damage to
Court No. 02-00112, 113, 114;                                     Page 10
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

pass from the enricher to the utility customer upon delivery of the

LEU by the enricher); see also Uranium Enrichment Services Contract

between [     ] and Urenco, Jt. App. Tab 3-G at JA-1401.       The feed

uranium does not become an asset of the enricher, nor is it ever

reflected as such on the enricher’s books and records.5       See, e.g.,

Oral Arg. Trans. at 38.         The contractual arrangement described

above, in which utilities supply feed uranium and pay for the

separative work performed as measured in SWUs, long predates the

initiation of the challenged investigations.           See, e.g., Hrg.

Trans., Jt. App. Tab 6-A at 43-45.       During the 1960s and 1970s, the

U.S. Department of Energy had a monopoly on enrichment services,

but offered no other services relating to the production of nuclear

fuel. See id. at 43. Consequently, utilities purchased enrichment

services from the Department of Energy, but purchased feedstock

from third parties.     Id. at 43-45.     In summary, utilities contract


      5
       Commerce verified the foreign enrichers’ records, which
did not reflect payments for customer-provided uranium. Oral
Arg. Trans. at 38. Furthermore, even though USEC has represented
that, as an enricher, it receives feed uranium as consideration
or “payment-in-kind” for the supply of LEU, USEC has required its
utility customers to pay all property tax on what it views,
correctly, as the “customer’s feed.” See Letter from Weil,
Gotshal & Manges LLP to Hon. Norman Y. Mineta (Dec. 20, 2000) at
Ex. 2, Letter from USEC to Enrichment Customers (Nov. 19, 1998),
Jt. App. Tab 5-B at JA-1885 (“USEC Property Tax Letter”) (“USEC
will report all the property that it owns at the two {gaseous
diffusion plants} and will pay property tax accordingly. USEC
does not intend to report any UF6 to which it does not hold legal
title.”). The record does not indicate that the enrichers
depreciated the customer-owned feed uranium or otherwise treated
it as an asset.
Court No. 02-00112, 113, 114;                                                    Page 11
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

for each step of the nuclear fuel production process, including for

enrichment.       Id.

      Commerce found during its investigations that enrichers were

producers     of    LEU      for     purposes      of   the    less-than-fair-value

determination.          In    reaching       its    affirmative       antidumping      and

countervailing duty determinations, Commerce concluded that EUP and

SWU contracts were “functionally equivalent,” in that “the overall

arrangement    under      both      types    of    contracts    is,     in   effect,    an

arrangement for the purchase and sale of LEU.”                      LEU from France, 66

Fed. Reg. at 65,884-85.             The agency found that (1) the enrichment

process is the “most significant manufacturing operation involved

in the production of LEU” and that “it is the enricher who creates

the essential character of LEU,” LEU from France, 66 Fed. Reg. at

65,884; (2) the enrichers fully control the enrichment process,

including the “level of usage of the natural uranium provided by

the utility company,” and therefore “cannot be considered tollers

{or subcontractors} in the traditional sense under the regulation,”

id.; and (3) U.S. utility companies do not maintain production

facilities for the enrichment of uranium.                     Id.

      Plaintiffs        argue      that    SWU    contracts    are    transactions     in

services    and     therefore        not     subject    to    the     antidumping      and

countervailing duty laws.                 See, e.g., Pls.’ Opening Br. at 7-9.

Plaintiffs further assert that the petitions were not filed on

behalf of the United States industry.                   Id. at 9.       AHUG joins the
Court No. 02-00112, 113, 114;                                           Page 12
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

plaintiffs in these assertions. See AHUG Intervention Mem. at 5-6;

AHUG Opening Br. Supp. Mot. J. Agency R. at 7-8(“AHUG Opening

Br.”).    AHUG also claims that it is entitled to intervene as of

right because its members are producers of LEU.            AHUG Intervention

Mem. at 5.



                            Standard of Review

      This Court will sustain Commerce’s determinations unless they

are   “unsupported    by   substantial    evidence    on    the   record,     or

otherwise    not     in    accordance    with    law.”       19    U.S.C.      §

1516a(b)(1)(B)(i).

      “Substantial    evidence”    is   “such   relevant     evidence    as    a

reasonable mind might accept as adequate to support a conclusion.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 477 (1951) (internal

citation omitted); Micron Tech., Inc. v. United States, 117 F.3d

1386, 1393 (Fed. Cir. 1997).         “{T}he possibility of drawing two

inconsistent conclusions from the evidence does not prevent an

administrative agency’s finding from being supported by substantial

evidence.”     Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620 (1966).

A decision will be reviewed on the grounds invoked by the agency,

see SEC v. Chenery Corp., 332 U.S. 194, 196 (1947), and the Court

may “uphold a decision of less than ideal clarity if the agency’s

path may reasonably be discerned.”         Bowman Transp., Inc. v. Ark.-

Best Freight Sys., Inc., 419 U.S. 281, 286 (1974).                The Court’s
Court No. 02-00112, 113, 114;                                        Page 13
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

function is not to re-weigh the evidence, but to ascertain whether

the agency’s determination is supported by substantial evidence on

the record.     Matushita Elec. Indus. Corp. v. United States, 750

F.2d 927, 936 (1984).



                                Discussion

I.    The Tolling Regulation, 19 C.F.R. § 351.401(h), and
      Commerce’s Prior Decisions Related Thereto6

      Title 19 U.S.C. § 1673 provides that antidumping duties may be

imposed on imported merchandise where “a class or kind of foreign

merchandise is being, or is likely to be, sold in the United States

at less than fair value” and imports, sales, or likely sales of

that merchandise result in injury or the threat of injury to the

domestic    industry,    or   in   the   material     retardation   of   the

establishment of the domestic industry.           19 U.S.C. § 1673.7      In


      6
       Commerce argues that the issue of the applicability of the
Department’s tolling regulation is not a “general issue” and
should therefore be postponed to a later stage in the proceeding.
As we made clear in the Scheduling Order for this matter, issues
which are not general include “challenges to the Department of
Commerce’s calculation results and methods.” Scheduling Order at
5. While the initial applicability of the tolling regulation
also has implications for the Department’s calculation results
and methods, it is more appropriately addressed as a general
issue affecting the Department’s threshold determinations.
Accordingly, we address it here.
      7
       The statute states that antidumping duties shall be
imposed where

           (1) . . . a class or kind of foreign merchandise is
      being, or is likely to be, sold in the United States at less
Court No. 02-00112, 113, 114;                                  Page 14
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

order to determine whether merchandise is being sold or is likely

to be sold in the United States at less than fair value, Commerce

compares the merchandise’s normal value, or the price at which the

merchandise is first sold for consumption in the exporting country,

to the export price or constructed export price, which represent

the price of the good when sold in or for export to the United

States.8     See 19 U.S.C. § 1673; 19 U.S.C. § 1677a; 19 U.S.C. §


      than fair value, and
           (2) the Commission determines that —
                (A) an industry in the United States —
                     (i) is materially injured, or
                     (ii) is threatened with material injury,
                or
                (B) the establishment of an industry in the
                United States is materially retarded,

      by reason of imports of that merchandise or by reason
      of sales (or the likelihood of sales) of that
      merchandise for importation.

19 U.S.C. § 1673. “The purpose underlying the antidumping laws
is to prevent foreign manufacturers from injuring domestic
industries by selling their products in the United States at less
than ‘fair value,’ i.e., at prices below the prices the foreign
manufacturers charge for the same products in their home
markets.” Torrington Co. v. United States, 68 F.3d 1347, 1352
(Fed. Cir. 1995).
      8
          "Export price" is defined as

      the price at which the subject merchandise is first sold
      (or agreed to be sold) before the date of importation by
      the producer or exporter of the subject merchandise
      outside of the United States to an unaffiliated purchaser
      in the United States or to an unaffiliated purchaser for
      exportation to the United States.

19 U.S.C. § 1677a(a).      “Constructed export price" is defined as

      the price at which the subject merchandise is first sold
Court No. 02-00112, 113, 114;                                       Page 15
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

1677b(a). In order to determine export price or constructed export

price, Commerce must determine which company is the producer or

exporter of the merchandise.       See Taiwan Semiconductor Mfg. Co. v.

United States, 25 CIT __, __, 143 F. Supp. 2d 958, 966 (2001) (“In

order to make a less-than-fair-value determination, Commerce must

first determine the exporter or producer of the subject merchandise

who controls the export price (or constructed export price) that

Commerce compares to normal values to determine dumping margins.”).

      In determining who is the producer or exporter of subject

merchandise,    one    factor   Commerce     considers   is   whether   the

merchandise is manufactured under a tolling or subcontracting

arrangement.     Title 19 C.F.R. § 351.401(h) states that Commerce

“will not consider a toller or subcontractor to be a manufacturer

or producer where the toller or subcontractor does not acquire

ownership, and does not control the relevant sale, of the subject

merchandise or foreign like product.”9           19 C.F.R. § 351.401(h).



      (or agreed to be sold) in the United States before or
      after the date of importation by or for the account of
      the producer or exporter of such merchandise or by a
      seller affiliated with the producer or exporter, to a
      purchaser not affiliated with the producer or exporter.

 19 U.S.C. § 1677a(b).
      9
       “Relevant sale” is “the first sale in the distribution
chain by the company that is in a position to set the price of
the product, and by doing so, to sell at less than fair value in
or to the U.S. market.” Taiwan Semiconductor, 143 F. Supp. 2d at
966 (quoting Response to Court Remand, Taiwan Semiconductor Mfg.
Corp., Ltd. v. United States (Dep’t Commerce June 30, 2000)).
Court No. 02-00112, 113, 114;                                      Page 16
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

The regulation sets out “certain conditions under which {the

agency} will not find that a toller or subcontractor is the

producer of the subject merchandise.”             Polyvinyl Alcohol from

Taiwan, 63 Fed. Reg. 32,810, 32,813 (Dep’t Commerce June 16, 1998)

(final results of antidumping duty administrative review).        “{T}he

purpose of the tolling regulation is to identify the seller of the

subject merchandise for purposes of establishing export price,

constructed export price, and normal value.”          LEU from France, 66

Fed. Reg. at 65,878.         As observed by this Court, “Commerce’s

construction of ‘producer,’ as memorialized in {the regulation},

emphasizes three factors: (1) ownership of the subject merchandise;

(2) control of the relevant sale . . . ; and (3) control of

production of the subject merchandise.”         Taiwan Semiconductor Mfg.

Co., 25 CIT at __, 143 F. Supp. 2d at 966.               Thus, under the

regulation, Commerce will not find tollers or subcontractors to be

producers where such toller or subcontractor does not acquire

ownership and does not control the relevant sale of the subject

merchandise or foreign like product.            The regulation “does not

provide a basis to exclude merchandise from the scope of an

investigation,” LEU from France, 66 Fed. Reg. at 65,878, and “does

not purport to address all aspects of an analysis of tolling

arrangements.”      Polyvinyl Alcohol from Taiwan, 63 Fed. Reg. at

32,813.    In making its producer determination, Commerce is “not

restricted to the four corners of the contract” and will “look at
Court No. 02-00112, 113, 114;                                      Page 17
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

the totality of the circumstances presented.”         Id.

      Commerce has noted that “{t}ypically, the subcontracting, or

tolling, addressed by this practice involves a contractor who owns

and provides to the subcontractor a material input and receives

from the subcontractor a product that is identifiable as subject

merchandise.”     Response to Court Remand, Taiwan Semiconductor Mfg.

Corp., Ltd. v. United States, Jt. App. Tab 7-A at JA-2604 (Dep’t

Commerce June 30, 2000) (“SRAMS Remand Response”).          The basis for

treating the toller or subcontractor as a service provider and not

the producer of the good is that the toller’s price represents only

the price for “some processing of the subject merchandise,” not the

“full cost of manufacturing.”10        Polyvinyl Alcohol Mem., Jt. App.

Tab 7-F at JA-2730 (stating that Commerce prefers not to use

      10
           Commerce stated that

      Continuing to base the margin methodology on a toller’s
      prices and/or costs for tolling only raises the issue as
      to whether such comparisons are consistent with the
      statute in determining the appropriate bases for normal
      value and export price, the definition of subject
      merchandise, and how we calculate dumping margins. The
      statute requires that we base comparisons on the price of
      the subject merchandise sold in the U.S. to the price of
      the subject merchandise sold to the home or third country
      markets, not the price of some processing of the subject
      merchandise. Where cost of production and/or constructed
      value analysis is necessary, the statute requires that we
      calculate the full cost of manufacturing, not part of the
      cost of manufacture of the subject merchandise.

Dep’t of Commerce Mem. from Team to Barbara R. Stafford,
Treatment of DuPont’s Sales of Polyvinyl Alcohol Tolled by Chang
Chun Jt. App. Tab 7-F at JA-2730 (Aug. 8, 1995) (“Polyvinyl
Alcohol Mem.”).
Court No. 02-00112, 113, 114;                                               Page 18
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

tollers as respondents where a toller’s price for the good does not

“capture all the costs of production for producing the subject

merchandise, as required by the statute”). Rather, the producer of

the merchandise must be the company that “bears all essential costs

from the inception of production through the time of the sale to

the first customer. Because its pricing represents all elements of

value, . . . this entity functions as the ‘price setter’ or

potential price discriminator.”             SRAMS Remand Response, Jt. App.

Tab 7-A at JA-2604.

      In Static Random Access Memory Semiconductors from Taiwan, 63

Fed. Reg. 8,909 (Dep’t Commerce Feb. 23, 1998) (notice of final

determination of sales at less than fair value) (“SRAMS from

Taiwan”), a foundry manufactured SRAM wafers using a design and

design mask supplied by a design house. The design house developed

the design, which was the crucial element in the production of the

SRAM wafer; retained ownership of the design as intellectual

property; “arrange{d} and pa{id} for the production of” the design

mask; and “{told} the foundry what and how much to make.”                    SRAMS

from Taiwan, 62 Fed. Reg. 51,442, 51,444 (notice of preliminary

determination     of   sales    at   less    than   fair      value).     Commerce

concluded that the foundry, TSMC, was a toller, or subcontractor,

rather than the producer of the SRAMS.              Pursuant to this Court’s

instruction to explain why it treated the foundry in SRAMS from

Taiwan   as   a   service      provider     and   not   the    producer    of   the
Court No. 02-00112, 113, 114;                                      Page 19
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

merchandise, Commerce stated that

      although a subcontractor may deliver to the contractor a
      product which, based on its characteristics, is subject
      merchandise, the price paid to the subcontractor may not
      represent the entire value of the subject merchandise,
      but merely represents a portion of that value. In fact,
      in most subcontracting arrangements, the contractor
      already owns an essential portion of the product, and
      thus the price paid is only for the work performed by the
      subcontractor; that is, the sale by the subcontractor is
      only a sale of the service it performed (and any inputs
      provided). Under these circumstances, we find that it is
      not appropriate to equate the price of a subcontractor’s
      services (and material inputs) with the price of subject
      merchandise in a dumping analysis. Indeed, we do not
      consider the “sale” between the subcontractor and such a
      contractor to be a sale of subject merchandise at all.
      Rather, it is a sale of certain inputs and subcontracting
      services. It is the contractor’s subsequent sale which is
      the relevant sale because that party owns the merchandise
      in its entirety and thus its sales price represents the
      full value of the subject merchandise.

SRAMS Remand Response, Jt. App. Tab 7-A at JA-2604.           The agency

noted that “the price from TSMC did not include an essential

component of the product.      Consequently, TSMC did not sell subject

merchandise, but rather only sold inputs and fabrication services.”

Id. at JA-2605.     The “essential component” not present in TSMC’s

pricing was the cost of the wafer design and design mask, which

were provided to TSMC by the contractor.          Id. at JA-2604-05.

      Commerce further stated in the SRAMS Remand Response that

      we believe that the entity controlling the wafer design
      in effect controls production in the SRAMS industry. The
      design house performs all of the research and development
      for the SRAM that is to be produced. It produces, or
      arranges and pays for the production of, the design mask.
      At all stages of production, it retains ownership of the
      design and design mask. The design house then
      subcontracts the production of processed wafers with a
Court No. 02-00112, 113, 114;                                         Page 20
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

      foundry and provides the foundry with the design mask.
      It tells the foundry what and how much to make.       The
      foundry agrees to dedicate a certain amount of its
      production capacity to the production of the processed
      wafers for the design house. The foundry has no right to
      sell those wafers to any party other than the design
      house unless the design house fails to pay for the
      wafers. Once the design house takes possession of the
      processed wafers, it arranges for the subsequent steps in
      the production process.     The design of the processed
      wafer is not only an important part of the finished
      product, it is a substantial element of production and
      imparts the essential features of the product.        The
      design   defines   the   ultimate   characteristics   and
      performance of the subject merchandise and delineates the
      purposes for which it can be used.


SRAMS Remand Response, Jt. App. Tab 7-A at JA-2603.               Commerce

stated that it considered the foundry to be a subcontractor because

“it did not acquire ownership of the SRAM design or the design

mask, nor did it control the subsequent sale of the wafers.”             Id.

      In Polyvinyl Alcohol from Taiwan, Commerce determined that

under one contractual arrangement, the manufacturer of the subject

merchandise, Chang Chun, was engaged as a toller or subcontractor,

and therefore was not the producer of the subject merchandise for

purposes of calculating export or constructed export price.              The

contractor, DuPont, manufactured the primary input, shipped it to

Taiwan for processing by Chang Chun according to specifications

supplied by DuPont, and exported it from Taiwan back to the United

States and to third countries.       See Polyvinyl Alcohol from Taiwan,

63   Fed.   Reg.   6,526,    6,527   (Dep’t    Commerce   Feb.   9,    1998)

(preliminary results of antidumping duty administrative review);
Court No. 02-00112, 113, 114;                                                    Page 21
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Polyvinyl Alcohol Mem., Jt. App. Tab 7-F at JA-2727.                           Commerce

determined that under these circumstances, DuPont was the producer

of the subject merchandise. Polyvinyl Alcohol from Taiwan, 63 Fed.

Reg. at 6,527.        Like the design house in SRAMS from Taiwan, DuPont

(1) coordinated all aspects of the production of the good and (2)

supplied         materials    to   the    subcontractor     to    be    used    in    the

manufacturing process.11 See Polyvinyl Alcohol from Taiwan, 63 Fed.

Reg.        at    6,527    (preliminary        results    of     antidumping         duty

administrative review); Polyvinyl Alcohol from Taiwan, 63 Fed. Reg.

at   32,817       (final     results     of   antidumping      duty    administrative

review); Polyvinyl Alcohol Mem., Jt. App. Tab 7-F at JA-2727.

       Finally, in Certain Forged Stainless Steel Flanges from India,

58 Fed. Reg. 68,853 (Dep’t Commerce Dec. 29, 1993) (notice of final


       11
       Notably, in a second contractual setting in Polyvinyl
Alcohol from Taiwan, Commerce determined that the same
manufacturer, Chang Chun, was the producer of the subject
merchandise, while the other company, Perry, was determined to be
an importer and reseller. See Polyvinyl Alcohol from Taiwan, 63
Fed. Reg. at 6,527. The contractual arrangement under which
Perry purchased and supplied input materials to Chang Chun was
altered only after a finding of sales at less-than-fair-value by
Chang Chun. Id. Perry purchased the inputs from a Chang Chun
affiliate and arranged for their delivery to Chang Chun. Id.
Perry did not and had never manufactured any chemicals or
chemical inputs; it was merely an importer and reseller. Id.
The crucial finding in Polyvinyl Alcohol from Taiwan was that,
under the circumstances, Perry had simply restructured its
payments to Chang Chun in an effort to circumvent the antidumping
duties. This is distinguishable from the instant case because
here the utility purchases the feedstock from a party unrelated
to the enricher, and therefore the purchase of the feedstock
confers no economic benefit on the enricher. The contract here
is not simply a restructured purchase contract.
Court No. 02-00112, 113, 114;                                                    Page 22
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

determination     of    sales       at    less    than   fair   value),        Commerce

determined     that    Akai,    a    contractor      that   did      not   engage    in

manufacturing     operations,            was   the   producer     of    the     subject

merchandise.     Id. at 68,855.            Akai “purchase{d} and maintaine{d}

title (during the entire course of production) to the raw materials

used for the production of the vast majority of the flanges,” and

also    “direct{ed} and control{led} the manufacturing process” by

providing specifications for the finished merchandise.                         58 Fed.

Reg. at 68,856.       Commerce noted that “for the vast majority of the

flanges produced . . . Akai controls the costs for all elements

incorporated in the production of the flanges.”                   Id.

       The circumstances of the instant case largely resemble the

tolling   or   subcontracting            arrangements    seen   in     these    earlier

determinations.        Like Akai in Certain Forged Stainless Steel

Flanges from India, the utilities direct and control the process of

producing the merchandise, i.e. nuclear fuel.                     See, e.g., Hrg.

Trans., Jt. App. Tab 6-A at 44-45.               Using contractors at each step,

they coordinate the production of uranium, LEU, and fuel rods. Id.

As in Polyvinyl Alcohol from Taiwan, where the contracting company

provided the material to be processed, the utilities provide the

feed uranium to the enrichers and pay separately for the work

performed, measured in SWUs.              The utilities, by supplying the feed

uranium, accept the risk of fluctuations in the price of UF6 and

can make the decision as to how much UF6 versus how many SWUs to
Court No. 02-00112, 113, 114;                                                  Page 23
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

purchase in a given transaction.            See Pls.’ Opening Br. at 13 n.22

&   sources   cited   therein.        The   contracts      require      the   utility

customer to provide the quantity of feed necessary to produce the

desired   quantity    and    assays    of    LEU.        See,   e.g.,   French    CVD

Verification Exhibit C-1 (Oct. 23, 2001), [

                                                                              ], Jt.

App. Tab 4-A at JA-1507.         As noted above, the utility customer

retains title to the feed uranium until it is enriched. See, e.g.,

Uranium Enrichment Services Contract between [                                  ] and

Urenco, Jt. App. Tab 3-F at JA-1364; USEC Property Tax Letter, Jt.

App. Tab 5-B at JA-1885-86 (noting that the utility customer is

responsible for paying property taxes due on feed uranium stored by

USEC on the utility’s behalf).              Upon enrichment and delivery of

LEU, the title to the feed is considered extinguished and the

customer gains title to the LEU.            Significantly, the contracts for

LEU state that once the separative work is performed and the LEU is

delivered,    “the    Feed   Material       shall   be    deemed   to    have    been

enriched; whereupon {the utility customer} sha{ll} have title to

such {LEU} associated with such Feed Material and title to such

Feed Material will be extinguished.”            Uranium Enrichment Services

Uranium Enrichment Services Contract between [                                  ] and

Urenco, Jt. App. Tab 3-F at JA-1364; see also Uranium Enrichment

Services Contract between [           ] and Urenco, Jt. App. Tab 3-G at JA-
Court No. 02-00112, 113, 114;                                              Page 24
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

1399.12       These contractual provisions acknowledge the fungible

nature of feed uranium while establishing a legal fiction that the

enrichment process will be performed on the uranium provided by the

customer.      The SWU contracts indicate that the provision of feed

uranium is not treated by the parties as a payment in kind, but the

provision of specific material, owned by the customer, to be

enriched.      Accordingly, the contractual provisions, without more,

do not support Commerce’s interpretation that the provision of feed

uranium is substantively a payment in kind.               See LEU from France,

66   Fed.     Reg.       at   65,884-85   (indicating    that    while   Commerce

recognized that the provision of feed uranium under SWU contracts

“may    not    be    a    payment-in-kind   in   the    formal   sense,”   it   is

substantively a payment in kind and is part of an “arrangement

between buyer and seller . . . dedicated to the delivery of LEU”).

       The designation by the utilities of particular assays for the

LEU and for uranium tails is analogous to DuPont’s provision of

specifications to Chang Chun in Polyvinyl Alcohol from Taiwan, and

to Akai’s control of the specifications in Certain Forged Stainless

Steel Flanges from India. The designation of quantities and assays

is based on (1) the design of the core reactor, which determines

       12
       Defendant United States cites NSK Ltd. v. United States,
115 F.3d 965, 975 (Fed. Cir. 1997), for the proposition that a
sale exists when there is “a transfer of ownership to an
unrelated party and consideration.” NSK Ltd., 115 F.3d at 975;
Def.’s Resp. at 58-59. As there is no finding that the
enrichers’ rights rise to the level of ownership, NSK is
inapplicable.
Court No. 02-00112, 113, 114;                                             Page 25
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

the level of U235 needed by that reactor,13 and (2) the utility’s

needs at a particular time, depending on its operating cycle and

the   amount   of    fuel    that   has    been   spent.      See,   e.g.,    AHUG

Intervention     Mem.       at    11.       The   utilities     provide      these

specifications to the enricher, which then produces LEU in the

required quantities and assays.

      Commerce      has   previously      indicated   that   control   over   the

specifications of the final product was sufficient control to be

considered a producer.           Companies that did not engage in actual

manufacturing processes have previously been held to be producers

of subject merchandise. In SRAMS from Taiwan, discussed supra, the

design house subcontracted the manufacturing of the wafer to a

foundry.    The design house created the design, retained ownership

of the design throughout the production process, and provided

manufacturing specifications to the foundry. SRAMS from Taiwan, 63

Fed. Reg. at 8,918 (“The design house . . . subcontracts the

production of processed wafers with a foundry and provides the

foundry with the design mask.             It tells the foundry what and how

much to make.”) (quoting internal decision memorandum); see also

text pp. 18-20, supra.           Commerce found that the design house was

      13
       AHUG states that “{t}he specific level of U235 needed is
determined by each utility, based on the reactor core design it
develops for its own reactors. In developing this design, the
utility determines the number of fresh fuel assemblies and
corresponding enrichment level necessary to produce the energy it
needs until the next scheduled refueling date.” AHUG
Intervention Mem. at 11.
Court No. 02-00112, 113, 114;                                           Page 26
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

the producer of the wafers.        Id. at 8,918-19.

      In Certain Forged Stainless Steel Flanges from India, the

petitioners claimed that Akai, a company that did not engage in

manufacturing operations, could not be the producer of the subject

merchandise.    58 Fed. Reg. at 68,855.       Commerce disagreed, stating

that Akai was the producer of the subject merchandise because in

addition to purchasing and retaining title to the raw materials

used to produce the “vast majority” of the flanges, Akai also

“direct{ed} and control{led} the manufacturing process insofar as

it determines the quantity, size, and type of flanges to be

produced.”    58 Fed. Reg. at 68,856.        Commerce noted that “for the

vast majority of the flanges produced . . . Akai controls the costs

for all elements incorporated in the production of the flanges.”

Id.   Similarly, in Certain Pasta from Italy, 63 Fed. Reg. 53,641,

53,642 (Dep’t Commerce Oct. 6, 1998) (preliminary results of new

shipper    antidumping     duty    administrative          review),   Commerce

determined that the producer was a company that purchased all

inputs, paid the subcontractor a processing fee, and maintained

ownership of both the inputs and the final product at all times, as

well as marketed the product and conducted product testing and

marketing research.

      Accordingly,    if   the   text   of   19   C.F.R.    §   351.401(h)   and

Commerce’s prior decisions were applied to the evidence on this

record, the SWU contracts would be treated as contracts for the
Court No. 02-00112, 113, 114;                                               Page 27
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

performance of services, and the enrichers would be treated as

tollers and the utilities as the producers of LEU.                Here, however,

Commerce determined that the enrichers were the producers, offering

three primary reasons for distinguishing this case from its prior

decisions in cases involving tolling services.                 First, the agency

asserted    that   “the    enrichment     process   is    such    a    significant

operation that it establishes the fundamental character of LEU.”

LEU from France, 66 Fed. Reg. at 65,884.                 Yet in earlier cases

involving tolling, it has also been the toller that created the

“essential character” of the finished good by transforming the raw

materials or inputs into the subject merchandise.                     In Polyvinyl

Alcohol from Taiwan, the subcontractor Chang Chun transformed the

material provided by DuPont into the final good, polyvinyl alcohol.

See 63 Fed. Reg. at 6,527 (“DuPont . . . produces the main input,

vinyl acetate monomer (‘VAM’), which it then ships to Taiwan.

Under contract with Chang Chun, the VAM is then converted into

subject merchandise.”).         In Certain Pasta from Italy, the toller

manufactured the subject pasta from the inputs supplied by the

producer.    See 63 Fed. Reg. at 53,642 (“Corex reports that it: (1)

purchases    all   of     the   inputs,   (2)   pays     the    subcontractor    a

processing fee, and (3) maintains ownership at all times of the

inputs as well as the final product.”).                   Here, the enricher

transforms feed uranium into LEU.           Yet, as in the earlier cases,

while its operations do create the “essential character” of LEU,
Court No. 02-00112, 113, 114;                                           Page 28
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

the enricher does not acquire ownership over either the feed or the

final product, and neither its operations nor its pricing account

for the full value of the finished LEU.

      Second, Commerce distinguished the instant case from prior

cases on the ground that “the enrichers control the production

process to such an extent that they cannot be considered tollers in

the traditional sense under the regulation.”14          LEU from France, 66

Fed. Reg. at 65,884.        However, tollers normally, and in prior

cases, control the operational process by which they perform the

tolling services.       Like the contractor Akai in Certain Forged

Stainless Steel Flanges from India, the utility controls the

specifications of the final product.          See 58 Fed. Reg. at 68,856

(“{W}e     have   determined   that   Akai   is   the   producer   of     this

merchandise. . . . Akai purchases and maintains title . . . to the

raw materials used for the production of the vast majority of the


      14
       Commerce based this distinction in part on its conclusion
that “{t}he most important factor in determining whether the
contract is fulfilled is whether the utilities receive the
precise amount of LEU that results from the application of the
SWU equation that is explicitly spelled out and agreed upon in
the SWU contract.” LEU from France, 66 Fed. Reg. at 65,884. In
fact, the substantive provisions of the contracts are fulfilled
by the purchase of the designated quantities of SWU, the
enrichment of the uranium to the specified assay, and delivery of
the LEU. See, e.g., Contract for Uranium Conversion and
Enrichment Services between [                         ] and
Cogema, Inc., Jt. App. Tab 3-C at JA-1255-58; Contract for
Uranium Enrichment Services between [                        ] and
Cogema, Inc., Jt. App. Tab 3-E at JA-1297, JA-1299, JA-1301, JA-
1303-05; Uranium Enrichment Services Contract between [
] and Urenco, Jt. App. Tab 3-F at JA-1356.
Court No. 02-00112, 113, 114;                                            Page 29
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

flanges, and . . . directs and controls the manufacturing process

insofar as it determines the quantity, size, and type of flanges to

be produced.”).      As in Certain Forged Stainless Steel Flanges from

India, the actual processes of creating the product are left within

the control of the toller.            See id.

      Third, Commerce stated that “utility companies do not maintain

production facilities for the purpose of manufacturing subject

merchandise.”       LEU from France, 66 Fed. Reg. at 65,884.          Yet under

the circumstances of this case, the fact that the utilities do not

maintain enrichment facilities does not appear to be significant.

Commerce    itself        acknowledged    the   expense     and   technological

sophistication involved in building and maintaining enrichment

facilities.       See id. (noting that each of the two technologies for

enriching uranium feedstock, gaseous diffusion and centrifuge,

“requires     a    huge    financial     investment    in   facilities   and   a

technically skilled workforce.           In fact, the centrifuge technology

has been years in the making and has required millions of dollars

in research.        So highly specialized is it, and so expensive to

develop, that three major European governments combined their

resources     to    develop     the    technology     and   create   Urenco.”).

Moreover, we note that the producers in SRAMS from Taiwan, Certain

Pasta from Italy, and Certain Forged Stainless Steel Flanges from

India did not maintain manufacturing facilities, and this fact did

not prohibit the application of the tolling regulation.               See SRAMS
Court No. 02-00112, 113, 114;                                          Page 30
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Remand Response, Jt. App. Tab 7-A at JA-2603; Certain Pasta from

Italy, 63 Fed. Reg. at 53,642; Certain Forged Stainless Steel

Flanges from India, 58 Fed. Reg. at 68,855.             Finally, while the

enricher invests in the research and development necessary to

develop and maintain separation facilities, we note that the

foundry in SRAMS from Taiwan “conduct{ed} research and development

related   to   process   technology,”     but   that   this    fact   was   not

“controlling to {Commerce’s} analysis.” SRAMS Remand Response, Jt.

App. Tab 7-A at JA-2606 n.3.

      Commerce asserted in its final determination that “the overall

arrangement, even under the SWU contracts, is an arrangement for

the purchase and sale of LEU.”         LEU from France, 66 Fed. Reg. at

65,884.     However, under any tolling arrangement, the “overall

arrangement” is one for acquisition of a good, usually manufactured

by the toller.      Yet Commerce has previously distinguished toll-

produced goods on the grounds that the toller does not acquire

ownership, and the toller’s price for its work does not represent

the full value of the good.       See, e.g., SRAMS Remand Response, Jt.

App. Tab 7-A at JA-2603-04.

      We cannot reconcile Commerce’s prior distinctions between

tolling services and sale of goods with the agency’s statements in

this case that EUP and SWU contracts are “functionally equivalent,”

and that “{i}t does not matter whether the producer/exporter sold

subject   merchandise     as   subject    merchandise,    or    whether     the
Court No. 02-00112, 113, 114;                                              Page 31
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

producer/exporter sold some input or manufacturing process that

produced   subject      merchandise,   as    long    as   the   result    of     the

producer/exporter’s activities is subject merchandise entering the

commerce of the United States.”         LEU from France, 66 Fed. Reg. at

65,879, 65,885.     Commerce’s claim that the sole difference between

enrichment transactions and sales of LEU under EUP contracts is the

way such transactions are structured fails to take into account a

critical     difference    between     the    two    transactions:       what    is

purchased.

      Under EUP contracts, enrichers purchase their own uranium feed

and enrich it for sale to the utilities as a complete product.

Utilities pay the seller a price that reflects all elements of the

value of the LEU: the value of the natural uranium and the amount

of enrichment services, or SWU, performed.

      Under SWU contracts, by contrast, the purchase price does not

include    the   full    value   of   the    merchandise    involved.           Most

significantly,     such    contracts    do     not    include    the     cost     or

responsibility for providing the uranium feed, and no payment for

the uranium is recognized on the enricher’s financial statements,

as would be the case if the enricher merely bought the uranium.15


      15
       The apparent reason for this structure is to allow a
utility to control costs by determining how much feedstock it
supplies, versus how many SWUs it pays for. See, e.g., Pls.’
Opening Br. at 10-12; AHUG Opening Br. at 11-12; Oral Arg. Trans.
at 50, 57-58. No benefit flows to the enricher from the
utility’s supplying the feedstock.
Court No. 02-00112, 113, 114;                                    Page 32
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

These types of transactions thus do not contemplate the sale of a

complete product.     Instead, enrichment contracts specify that the

only payment to be made by the utility is for the enrichment

services to be provided, on a price-per-SWU basis.16      While the SWU

prices may include certain incidental costs, they do not include

the significant cost of the natural uranium, which is approximately

35 percent of enriched uranium’s total value.         See Petition, Jt.

App. Tab 2-A at JA-1016.        Commerce has recognized that where the

      16
        For example, the Uranium Enrichment Services Contract
between [          ] and Urenco specifies as follows:

            [




                                                             ]

Uranium Enrichment Services Contract between [          ] and
Urenco, Jt. App. Tab 3-F at 1366. Further, the [              ]
under a Cogema enrichment contract provides as follows:

      12.3 [



                  ]

Uranium Enrichment Services Contract between [
      ] and Cogema, Inc., Jt. App. Tab 3-E at JA-1308.
Court No. 02-00112, 113, 114;                                     Page 33
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

price paid for subject merchandise does not include the entire

value of such merchandise, but instead only that portion of the

value added by the services performed, there is no cognizable sale

under the antidumping duty law.17       Commerce’s decision in the SRAMS

Remand Response confirms this position.           The statute requires a

comparison of “the price of the subject merchandise sold in the

U.S. to the price of the subject merchandise sold to the home or

third country markets, not the price of some processing of the

subject merchandise.”      Polyvinyl Alcohol Mem., Jt. App. Tab 7-F at

JA-2730.

      While Commerce correctly states that 19 C.F.R. § 351.401(h)

does not “exempt merchandise from {antidumping} proceedings,” LEU

from France, 66 Fed. Reg. at 65,880, the regulation is applicable

in determining who is the producer in order to determine export

price or constructed export price.        Thus, a determination that the

enricher provides a tolling service would mean that the price

charged by the enricher to the utility for the enrichment cannot

form the basis of the export price for the purpose of determining

dumping margins.

      It is well established that Commerce is authorized to depart

      17
       The record does not indicate that Commerce analyzed the
pricing provisions of the SWU contracts, or the structure of SWU
transactions, in order to distinguish them from the pricing or
transactional patterns found in the earlier cases involving
subcontracting or tolling arrangements and in which 19 C.F.R. §
351.401(h) was found to apply.
Court No. 02-00112, 113, 114;                                              Page 34
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

from its prior practice as long as the agency articulates a

“reasoned    analysis”    which    demonstrates      that    the    departure    is

supported by substantial evidence and in accordance with law.

Allegheny Ludlum Corp. v. United States, 24 CIT __, __, 112 F.

Supp. 2d 1141, 1147 (2000) (quoting Motor Vehicles Ass’n v. State

Farm Mut. Auto. Ins. Co., 463 U.S. 29, 42 (1983)); see also

Asociacion Colombiana de Exportadores de Flores v. United States,

22 CIT 173, 184-85, 6 F. Supp. 2d 865, 879-80 (1998) (“Commerce has

the flexibility to change its position providing that it explain

the basis for its change and providing that the explanation is in

accordance with law and supported by substantial evidence.”).

Here, Commerce’s decision not to apply the tolling regulation to a

case that appears similar to earlier tolling cases, including SRAMS

from   Taiwan   and    Polyvinyl    Alcohol   from    Taiwan,       represents    a

departure from the practice authorized by a regulation “having the

force and effect of law.”          Allied Signal Aerospace Co. v. United

States, 28 F.3d 1188, 1191 (Fed. Cir. 1994).                As such, Commerce’s

decision requires a more persuasive explanation than provided in

the agency’s determinations.

       In   summary,   Commerce’s    determination      that       enrichers    are

producers and not tollers is against the weight of the evidence on

the record and inconsistent with both the agency’s regulations and

its prior decisions involving tolling services. Commerce’s reasons

for distinguishing the instant case, and consequently for declining
Court No. 02-00112, 113, 114;                                          Page 35
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

to    apply    the   tolling   regulation,   are   not   persuasive.    Thus,

Commerce’s decision to treat these contracts as contracts for sales

of a good is neither supported by substantial evidence nor in

accordance with law.



II.    Industry Support

       In determining that the antidumping and countervailing duty

petitions regarding low enriched uranium had the requisite industry

support, Commerce determined that enrichers, but not utilities,

were producers of the subject merchandise.18               See Low Enriched

       18
            19 U.S.C. § 1673a(b)(1) provides that

       {a}n antidumping proceeding shall be initiated whenever
       an interested party described in subparagraph (C), (D),
       (E), (F), or (G) of section 1677(9) of this title files
       a petition with the administering authority, on behalf
       of an industry, which alleges the elements necessary
       for the imposition of the duty imposed by section 1673
       of this title . . . .

19 U.S.C. § 1673a(b)(1).

19 U.S.C. § 1677(9) defines “interested party” as:

       (A)  a foreign manufacturer, producer, or exporter, or
            the United States importer, of subject merchandise
            or a trade or business association a majority of
            the members of which are producers, exporters, or
            importers of such merchandise,
       . . . .
       (C) a manufacturer, producer, or wholesaler in the
            United States of a domestic like product,
       (D) a certified union or recognized union or group of
            workers which is representative of an industry
            engaged in the manufacture, production, or
            wholesale in the United States of a domestic like
            product,
Court No. 02-00112, 113, 114;                                         Page 36
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Uranium from France, Germany, the Netherlands, and the United

Kingdom, 66 Fed. Reg. 1,080, 1,081 (Dep’t Commerce Jan. 5, 2001)

(notice    of   initiation     of   antidumping       duty   investigations)

(“Antidumping     Initiation     Notice”).        Consequently,    Commerce

determined that petitioner USEC, as the sole domestic producer of

LEU, “established industry support representing over 50 percent of

total production of the domestic like product,” and therefore the

industry support requirement was fulfilled.            Id.

      Commerce employed a six-factor test used by the International

Trade Commission to determine whether a company may be considered

a “member of the domestic industry.”            Dep’t Commerce Mem. from

Melissa G. Skinner to Holly A. Kuga, Determination of Industry

Support for the Antidumping and Countervailing Duty Petitions on


      . . . .
      (F) an association, a majority of whose members is
           composed of interested parties described in
           subparagraph (C), (D), or (E) with respect to a
           domestic like product . . . .

19 U.S.C. § 1677(9).

     In order to determine that a petition has the requisite
industry support, Commerce must find that

           (i) the domestic producers or workers who support
      the petition account for at least 25 percent of the
      total production of the domestic like product, and
           (ii) the domestic producers or workers who support
      the petition account for more than 50 percent of the
      production of the domestic like product produced by
      that portion of the industry expressing support for or
      opposition to the petition.

19 U.S.C. § 1673a(c)(4)(A).
Court No. 02-00112, 113, 114;                                            Page 37
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Low Enriched Uranium from France, Germany, the Netherlands, and the

United Kingdom, Jt. App. Tab 1-A at JA-0007-08 (Dec. 27, 2000)

(“LEU Industry Support Mem.”). The test “focuses upon ‘the overall

nature’ of production-related activities in the United States, to

determine    whether    production     operations     are   sufficient   for   a

company to be considered a member of the domestic industry.”                Id.

at JA-0008.

      Commerce determined that the utilities were not producers of

LEU because

      {t}hese companies do not engage in any type of
      manufacturing activities related to the production of
      LEU: they make no claim to have any LEU manufacturing
      operations;   no   capital  investment   in   production
      facilities; they add no value to the product through the
      performance of any manufacturing operations; and have no
      employees dedicated to manufacturing.

Id. (citing Brother Industries, Ltd. v. United States, 16 CIT 1106

(1992) aff’d, 1 F.3d 1253 (Fed. Cir. 1993)).                 Rather, Commerce

determined    that     the   utility    companies     are    “purchasers    and

industrial users of LEU.”       Id.

      Commerce further asserted that the tolling regulation, 19

C.F.R. § 351.401(h), does not apply to determine who is a producer

for the purposes of industry support.           See LEU Industry Support

Mem., Jt. App. Tab 1-A at JA-0006.         Commerce stated that

      we do not interpret section 351.401(h) . . . to be
      applicable to our determinations on industry support.
      Instead, . . . we find that section 351.401, including
      subsection (h) on tolling, was intended to “establish
      certain general rules that apply to the calculation of
      export price, constructed export price, and normal
Court No. 02-00112, 113, 114;                                   Page 38
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

      value,” and not for purposes of determining industry
      support. . . . Our interpretation that the tolling
      regulation is intended for purposes of calculating
      antidumping margins is further supported by the absence
      of any parallel provision on tolling in the CVD
      regulations.

Id. (internal footnotes omitted).

Commerce further noted that

      In practice, moreover, the Department has never applied,
      nor relied upon, section 351.401(h) to determine industry
      support, with good reason. The purpose of the tolling
      regulation is to identify the party responsible for
      setting the price of subject merchandise sold to the
      United States. . . . By contrast, to determine industry
      support, the Department seeks to identify the entity or
      entities (or workers) that are engaged in the production
      or manufacture of the identical merchandise set forth in
      the petition. Thus, identifying the seller for purposes
      of respondent selection and identifying the domestic
      producers for purposes of industry support are separate
      questions that require different examinations for
      different purposes.

Id. at JA-0007.

      Commerce’s decision not to apply the tolling regulation to

determine who is a producer in connection with its industry support

determination is based on the agency’s assessment of the purpose

and context of the regulation.         The Court acknowledges that the

purpose of the tolling regulation is accurate calculation of export

or constructed export price, and that the regulation does not arise

in connection with the industry support determination. However, it

is unclear from Commerce’s explanation why the definition of

“producer,” a term that is not statutorily defined, should differ

between one subsection of the statute and another. Furthermore, it
Court No. 02-00112, 113, 114;                                             Page 39
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

appears incongruous that Commerce may determine that the utility

companies are not producers of LEU for the purpose of the industry

support determination, but subsequently may determine, as a result

of applying the tolling regulation, that the same companies are

producers    for   the     purpose   of    determining      export     price     or

constructed export price.19          Where a term appears in multiple

subsections within a statute, we “presume that Congress intended

that the term have the same meaning in each of the pertinent

sections or     subsections    of    the   statute,   and   we   presume       that

Congress intended that Commerce, in defining the term, would define

it consistently.”        SKF USA Inc. v. United States, 263 F.3d 1369,

1382 (Fed. Cir. 2001).        Commerce is permitted to apply different

definitions of such a statutory term only if it provides “an

explanation sufficient to rebut this presumption.”               Id.

      Consequently, as the Court is remanding the Department’s

      19
       When making an industry support determination, Commerce
identifies the producers that make up the domestic industry. 19
U.S.C. § 1673a(c)(4); 19 U.S.C. § 1677(4)(A) (“The term
‘industry’ means the producers as a whole of a domestic like
product, or those producers whose collective output of a domestic
like product constitutes a major proportion of the total domestic
production of the product.”). When Commerce identifies the
producer of subject merchandise for the purpose of determining
export price or constructed export price and calculating the
dumping margin, the agency is identifying a seller in the
ordinary course of trade. See 19 U.S.C. § 1677b. Although we do
not reach this issue, it would seem that if the word "producer"
were to have a different definition in the context of the
industry support determination than in the context of the export
price determination, the industry support definition should be
the more inclusive, not the more exclusive, because the purpose
of the provision is to identify the industry as a whole.
Court No. 02-00112, 113, 114;                                             Page 40
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

determination for reconsideration of its decision not to apply the

tolling regulation, Commerce also will have the opportunity to

reconsider the effect of the tolling regulation on its industry

support   determination.       If    Commerce    finds      that   the   tolling

regulation applies here, the agency must consider whether those

entities determined to be “producers” under the tolling regulation

are   also   “producers”    for     purposes    of    the   industry     support

determination.      Should Commerce determine that this is not the

case, and that, in effect, a different definition of “producer”

applies in the industry support context than in the context of the

export price calculation, the agency is directed to articulate an

appropriate basis for such a conclusion.



III. Applicability of the Countervailing Duty Statute

      In deciding to apply the countervailing duty law to the

subsidies it found to have benefitted Plaintiffs during the period

of investigation, Commerce, relying on the same rationale it

employed in applying the antidumping duty law, determined that

because LEU was entering the United States for consumption, that

merchandise was subject to countervailing duties:

      Similarly,    in    conducting    countervailing     duty
      investigations, {19 U.S.C. § 1671(a)(1)} requires the
      Department to impose duties if, inter alia, “the
      administering authority determines that the government of
      a country or any public entity within the territory of a
      country is providing, directly or indirectly, a
      countervailable subsidy with respect to the manufacture,
Court No. 02-00112, 113, 114;                                        Page 41
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

       production, or export of a class or kind of merchandise
       imported, or sold (or likely to be sold) for importation,
       in the United States.” We believe the statute is clear
       that, where merchandise from an investigated country
       enters the commerce of the United States, the law is
       applicable to such imports.

LEU from France, 66 Fed. Reg. at 65,879.              Commerce went on to note

that    “under     the     countervailing      duty     law,   {19    U.S.C.     §

1677(5)(E)(iv)} defines as a benefit the purchase of goods for more

than adequate remuneration.         Because we have determined that SWU

contracts involve the purchase of LEU, we determine that these

transactions constitute the purchase of goods.”                 Id. at 65,883

n.7; see also 19 U.S.C. § 1677(5)(E)(iv).

       We   have   already   determined     that   Commerce’s    determination

regarding the “functional equivalency” of EUP and SWU contracts is

not supported by the record. Accordingly, we cannot sustain the

Department’s determination that for the purposes of applying the

countervailing duty statute, SWU contracts involve the purchase of

LEU.    Upon remand, the Department will have the opportunity to

reconsider the application of its tolling regulations to the

transactions       at    issue   here.   The   Department      therefore       must

reconsider its countervailing duty determinations in that context.



IV. Intervention of the Ad Hoc Utilities Group

       Intervention in antidumping and countervailing duty actions

“is governed by Rule 24 of the Rules of this Court subject to the
Court No. 02-00112, 113, 114;                                       Page 42
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

limitations in 28 U.S.C. § 2631(j).”20            Rhone Poulenc, Inc. v.

United States, 14 CIT 364, 365, 738 F. Supp. 541, 542 (1990)

(citing Manuli Autoadesivi, S.p.A. v. United States, 9 CIT 24, 25,

602 F. Supp. 96, 97-98 (1985)).           Title 28 U.S.C. § 2631(j)(1)

provides that “{a}ny person who would be adversely affected or

aggrieved by a decision in a civil action pending in the Court of

International Trade may, by leave of court, intervene in such

action.”      However, subsequent subparagraphs limit this right.

Title 28 U.S.C. § 2631(j)(1)(B) provides that, “in a civil action

under section 516A of the Tariff Act of 1930, only an interested

party who was a party to the proceeding in connection with which

the matter arose may intervene, and such person may intervene as a

matter of right.”     Additionally, under section 2631, “‘interested

party’ has the meaning given such term in section 771(9) of the

Tariff Act of 1930.”     28 U.S.C. § 2631(k)(1).      That section defines

“interested party” as, inter alia, “a trade or business association

a majority of whose members manufacture, produce, or wholesale a

domestic   like   product    in   the   United   States.”    19   U.S.C.   §

1677(9)(E).

      Intervention in an action before this Court implicates the

      20
        USCIT Rule 24 provides, inter alia, that a party may
intervene as of right in an action when it “claims an interest
relating to the property or transaction which is the subject of
the action and . . . the disposition of the action may as a
practical matter impair or impede the applicant’s ability to
protect that interest, unless the applicant’s interest is
adequately represented by existing parties.” USCIT R. 24(a).
Court No. 02-00112, 113, 114;                                          Page 43
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

Court’s jurisdiction and authority.         Consequently, it is the Court

that determines who is an “interested party” for the purpose of

intervention.        As noted in Zenith Radio Corp. v. United States,

“{t}here is no presumption of standing in an area where Congress

has provided explicit instructions on the subject.” 5 CIT 155, 156

(1983) (internal citation omitted).           Furthermore, as the Court

observed, Commerce’s decision to permit a party to participate in

its investigative process, “even if done in terms of recognizing

them        as   ‘interested   parties,’   cannot     control   the   Court’s

understanding of a matter primarily related to the invocation of

its powers of judicial review.” Id. “The agenc{y’s} receptiveness

to participation by various parties does not generate standing for

judicial review.”        Id. (internal citation omitted).       This Court’s

decision as to whether AHUG’s members are “interested parties” for

purposes of intervention in the instant action does not depend upon

the administrative determination as to the same question.21

       21
       The government directs the Court’s attention to Rhone
Poulenc, Inc. v. United States, 14 CIT 364, 738 F. Supp. 541
(1990) in support of the proposition that this Court “is divided
with respect to the question whether the agencies or the Court
determines who is an ‘interested party who was a party to the
proceeding.’” Def.’s Resp. Opp’n AHUG Mot. Intervene at 11. In
Rhone Poulenc, the Court determined whether a party was “an
interested party who was a party to the proceeding,” as required
by 28 U.S.C. § 2631(j)(1)(B), by referring to Commerce’s
regulations governing who was a “party to the proceeding.” Rhone
Poulenc, 14 CIT at 365, 738 F. Supp. at 542. In Zenith Radio
Corp., the Court denied a motion for intervention after
determining that the applicants did not meet the statutory and
regulatory definitions of interested parties. 5 CIT at 157. The
applicants claimed that because the administrative agency had
Court No. 02-00112, 113, 114;                                             Page 44
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

      AHUG participated in the administrative proceedings at issue

here pursuant to 19 C.F.R. § 351.312, which permits “industrial

users”     of   subject   merchandise    to        submit   “relevant    factual

information     and   written   argument”     to    Commerce.    19     C.F.R.   §

351.312(b).22    However, no provision of the statutes or regulations



accepted their participation in its proceeding, they had standing
to intervene in the action before the Court. The Court’s
decision in Zenith clarifies that, while the Court will look to
the relevant statutes and regulations in determining who is
eligible to bring or intervene in an action, the actions of the
agency cannot bind the Court in connection with its determination
of standing and the exercise of its jurisdiction. Consequently,
there is no conflict between the Court’s decisions in Rhone
Poulenc and in Zenith Radio Corp.
      22
        Section 351.312 permits industrial users to “submit
relevant factual information and written argument” under §§
351.218(d)(3)(ii), (d)(3)(vi), and (d)(4), addressing sunset
reviews; §§ 351.301(b), (c)(1), and (c)(3), addressing time
limits; §§ 351.309(c) and (d), which permit “any interested party
or U.S. Government agency” (emphasis supplied) to submit written
argument in antidumping and countervailing duty proceedings; and
§ 351.309(e), which permits comments in connection with expedited
sunset reviews. 19 C.F.R. § 351.312(b). The most pertinent
section here is § 351.309, but it appears from the language of
the regulation that AHUG would have to be an “interested party”
within the meaning of the antidumping and countervailing duty
statutes in order to make a submission. However, it is unclear
why § 351.312 would grant the right to participate to “industrial
users,” who presumably are not “interested parties,” and yet
cross-reference another subsection requiring interested party
status.
     As USEC points out in its brief, USEC did not object to
AHUG’s participation in the administrative proceeding as an
industrial user. See Resp. Br. of USEC Opp’n AHUG Mot. Intervene
at 5. Additionally, the briefs submitted by both USEC and the
Department of Justice in connection with AHUG’s motion to
intervene appear to assume that AHUG properly appeared in the
administrative proceeding below. As the regulation is unclear,
the Court will assume that AHUG properly participated in the
administrative proceeding under 19 C.F.R. § 351.312.
Court No. 02-00112, 113, 114;                                        Page 45
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

indicates that participation in the administrative proceeding as an

“industrial user” is sufficient to meet the requirement of “party”

to the proceeding under 28 U.S.C. § 2631.

      Furthermore, we note that even if AHUG is considered to have

been a “party” to the administrative proceeding within the meaning

of 28 U.S.C. § 2631(j)(1)(B), the association still must meet the

definition of “interested party,” as required by 28 U.S.C. §§

2631(j)(1)(B), 2631(k)(1). As noted earlier, “interested party” in

this context is defined as, inter alia, “a trade or business

association a majority of whose members manufacture, produce, or

wholesale a domestic like product in the United States.” 19 U.S.C.

§ 1677(9)(E); see also 28 U.S.C. § 2631(k)(1).

      Although Commerce acknowledged that the utility companies were

“purchasers and industrial users of LEU,” the agency determined

they were not producers of LEU for purposes of industry support.

LEU Industry Support Mem., Jt. App. Tab 1-A at JA-0008.           Yet as we

are remanding to Commerce the question of the applicability of the

tolling   regulation,     the   question   whether    AHUG’s   members     are

“producers” of LEU within the meaning of the statute remains

unresolved.       Moreover, as discussed earlier in this opinion,

application of the tolling regulation would result in a finding

that the utilities are producers of LEU.         See supra text at 26-35;

19   C.F.R.   §   351.401(h).     Accordingly,    AHUG’s   members   may   be

“producers” within the meaning of 19 U.S.C. § 1677(9)and 28 U.S.C.
Court No. 02-00112, 113, 114;                                           Page 46
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

§ 2631(k)(1).

      Significantly, AHUG members, as purchasers and users of LEU,

could be adversely affected by a decision in the instant case.              28

U.S.C. § 2631(j).      The association has actively participated, to

the extent permitted, throughout the administrative investigation,

and the views and concerns of AHUG’s members may offer valuable

insights   in   this   litigation.       Finally,     AHUG’s   claims    raise

questions of law and fact common to those raised by the plaintiffs,

who are mandatory parties here.

      As noted above, a decision by Commerce regarding a party’s

status for purposes of participation in the agency’s investigative

process “cannot control the Court’s understanding of a matter

primarily related to the invocation of its powers of judicial

review.”     Zenith Radio Corp., 5 CIT at 156.            Under the facts

presented in this case, because AHUG’s members may be “producers”

of LEU within the meaning of 19 U.S.C. § 1677(9) and 28 U.S.C. §

2631(k)(1), and therefore entitled to intervene as of right, we

will grant AHUG’s motion to intervene as an “interested party who

was a party to the proceeding in connection with which the matter

arose.”    28 U.S.C. § 2631(j)(1)(B).
Court No. 02-00112, 113, 114;                                         Page 47
Consol. Court Nos. 02-00219, 221, 227, 229, and 233

                                 Conclusion

       In summary, we find that Commerce’s decision not to apply

the tolling regulation to the SWU contracts between enrichers and

utilities, as well as its industry support determination, were

neither supported by substantial evidence nor in accordance with

law.    The Court remands these matters to Commerce for further

proceedings consistent with this opinion.             Remand results are due

seventy-five days from the date of this decision.            All parties

may file responses thereto within twenty days after the filing

thereof.    All parties may reply to any responses within seven

days after the filing thereof.        Finally, AHUG’s motion to

intervene in the instant action is granted.




                                    ________________________
                                         Donald C. Pogue
                                              Judge




                                    ________________________
                                         Evan J. Wallach
                                              Judge




                                    ________________________
                                         Richard K. Eaton
                                              Judge
Dated:      March 25, 2003
            New York, New York
                                        ERRATUM

USEC Inc. v. United States, Court No. 02-00112; and Court Nos. 02-00113, 02-00114 and
      Consol. Court Nos. 02-00219; 02-00221, 02-00227, 02-00229, and 02-00233, Slip Op.
      03-34, dated March 25, 2003.

Page 1:       The headnote summary should read as follows:

{Department of Commerce’s final determinations unsupported by substantial evidence on the
record and not in accordance with law, and remanded to Commerce for reconsideration.}


March 27, 2003.